GRAND PEAK CAPITAL CORP. (formerly, Black Mountain Capital Corporation) NOTICE OF CHANGE OF AUDITOR Grand Peak Capital Corp. (formerly, Black Mountain Capital Corporation) (the "Company") hereby gives notice pursuant to section 4.11 of National Instrument 51-102 – "Continuous Disclosure Obligations" ("NI 51-102") of the change of its auditor from DeVisser Gray, Chartered Accountants (the "Former Auditors") to Sam S. Mah, Inc., Chartered Accountant (the "Successor Auditors"). In accordance with NI 51-102, the Company hereby states that: 1. upon mutual agreement, the Former Auditors resigned as the Company's auditors effective November 21, 2007; 2. the resignation of the Former Auditors and the appointment of the Successor Auditors has been considered and approved by the Company's audit committee and board of directors; 3. there were no reservations contained in the Former Auditors' report on any of the Company's financial statements for the period commencing at the beginning of the Company's two most recently completed financial years and ending on the date of resignation of the Former Auditors; and 4. there have been no reportable events (including disagreements, unresolved issues and consultations) in connection with the audits of the two most recently completed financial years of the Company and with respect to any subsequent period to date. Dated at Vancouver, British Columbia this 21st day of November, 2007. /s/ Navchand Jagpal Navchand Jagpal President
